Allowable Subject Matter
1.	Claims 1-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior arts of record fail to clearly teach or fairly suggest the combination 
 	displaying, responsive to detecting the pattern, a recommendation on the
electronic device, wherein the recommendation prompts the user to create a custom
notification for at least one communication type associated with the one or more
contacts; and
 	enabling the custom notification to be created for the at least one communication type associated with the one or more contacts, wherein upon receiving a subsequent communication from the one or more contacts, the electronic device uses the custom notification to identify to the user that the subsequent communication is from the one or more contacts.
	The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN VU whose telephone number is (571)270-3482.  The examiner can normally be reached on Monday - Thursday: 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN H VU/Primary Examiner, Art Unit 2177